Case 1:21-cv-10270-NMG Document5 Filed 04/30/21 Page 1of3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

JESSICA DUBUISSON,
Plaintiff,
Civil Action No.

Vv. 21-cv-10270-NMG

BOSTON MEDICAL CENTER, et al.,
Defendants.

eee ee et ee et

 

ORDER
GORTON, J.

Pro se litigant Jessica Dubuissonhas filed a medical
malpractice complaint against Boston Medical Center, Boston
Children’s Hospital, and Massachusetts General Hospital. She
has also filed an Application to Proceed in District Court
Without Prepaying Fees or Costs (“Application”) (also referred
to as a motion for leave to proceed in forma pauperis) anda
one-page “Motion to Request a Judge.”

In Dubuisson’s Motion to Request a Judge, she states that
she “would like [her] case to move forward with [Recalled
Magistrate Judge] Niedermeier in Federal Court.” Cases are
assigned pursuant to this Court’s local rules. See Local Rule
40.1 (assignment of cases). Dubuisson fails to provide a reason
for her request and does not argue that this judicial officer

should be disqualified pursuant to any of the statutes governing
Case 1:21-cv-10270-NMG Document 5 Filed 04/30/21 Page 2 of 3

disqualification. See 28 U.S.C. §§ 47, 144, 455. Because there
is no legal basis for reassignment, the motion is denied.

The Court will also deny the Application. Under federal
law, a person seeking to proceed in forma pauperis must submit
an affidavit that includes “a statement of all assets such
[person] possesses,” showing that “the person is unable to pay
such [{filing] fees or give security therefor.” 28 U.S.C.

§ 1915(a) (1). One does not have to be “absolutely destitute” to

proceed in forma pauperis. Adkins v. E.I. DuPont de Nemours &

 

 

Co., 335 U.S. 331, 339 (1948). Rather, the litigant must show
she cannot pay the filing fee “and still be able to provide
[herself] and dependents with the necessities of life.” Id.

Here, Dubuisson’s Application is incomplete. She failed to
answer questions 5, 7 and 8. On this incomplete financial
record, the Court is unable to determine whether Dubuisson
qualifies to proceed in forma pauperis.

Accordingly, the Court hereby orders:

1. Dubuisson’s Motion to Request a Judge is denied.

2. Dubuisson’s Application to Proceed in District Court
Without Prepaying Fees or Costs is denied without prejudice. If
Dubuisson wishes to pursue this action, she must, within 35 days
of the date of this order, pay the $402 filing fee or file a

renewed Application. Failure to timely comply with this

directive will result in dismissal of the action without
Case 1:21-cv-10270-NMG Document 5 Filed 04/30/21 Page 3 of 3

prejudice. The Clerk shall provide Dubuisson with an
Application.

So ordered.

VA

Nathaniel M. Gdfton
United States District Judge

Dated: o4/se 20>]
